                    UNITED STATES DISTRICT COURT
                   CENTRAL DISTRICT OF CALIFORNIA
                                WESTERN DIVISION




PETER C.,                                    Case No. CV 19-01807-DFM


                   Plaintiff,                MEMORANDUM OPINION
                                             AND ORDER
              v.
ANDREW M. SAUL,
Commissioner of Social Security,

                   Defendant.




      Plaintiff Peter C. (“Plaintiff”) appeals from the final decision of the
Social Security Commissioner denying his application for Supplemental
Security Income (“SSI”).1 For the reasons set forth below, the Commissioner’s
decision is affirmed.
                                        I.
                          PROCEDURAL HISTORY
      Plaintiff applied for SSI in November 2014, alleging disability beginning
on December 1, 2008. See Administrative Record (“AR”) 187-96. Plaintiff’s

      1
       The Court partially redacts Plaintiff’s name in compliance with Federal
Rule of Civil Procedure 5.2(c)(2)(B) and the recommendation of the
Committee on Court Administration and Case Management of the Judicial
Conference of the United States.
                                       1
application was denied, and Plaintiff had a hearing before an administrative
law judge (“ALJ”) on September 4, 2017. See AR 41-80.
      The ALJ denied his claim in a decision dated January 25, 2018. See AR
15-35. The ALJ found that Plaintiff suffered from the severe impairments of
left shoulder impingement, diabetes with neuropathy, depression, and anxiety.
AR 21. The ALJ assessed Plaintiff as retaining the residual functional capacity
(“RFC”) to perform medium work with some additional physical and mental
restrictions, including no more than occasional reaching overhead and frequent
pushing and pulling with his dominant left arm. See AR 23. Relying on the
testimony of a vocational expert (“VE”), the ALJ concluded that Plaintiff
could perform jobs existing in the national economy, i.e., laborer-warehouse
worker, industrial cleaner, and linen room attendant. See AR 34. The ALJ
accordingly concluded that Plaintiff was not disabled. See AR 35.
      The Appeals Council denied review, making the ALJ’s decision the final
decision of the Commissioner. See AR 1-6. This action followed.
                                       II.
                             ISSUE PRESENTED
      The parties dispute whether the ALJ properly considered the opinions of
a non-examining state agency physician and a consultative examiner. See Joint
Stipulation (Dkt. 24; “JS”) at 4.
                                      III.
                                    ANALYSIS
A.    Applicable Law
      Three types of physicians may offer opinions in Social Security cases:
those who treated the plaintiff, those who examined but did not treat the
plaintiff, and those who did neither. See 20 C.F.R. § 416.927(c). A treating
physician’s opinion is generally entitled to more weight than an examining
physician’s opinion, which is generally entitled to more weight than a
                                       2
nonexamining physician’s. See Ghanim v. Colvin, 763 F.3d 1154, 1160 (9th
Cir. 2014). When a treating or examining physician’s opinion is
uncontroverted by another doctor, it may be rejected only for “clear and
convincing reasons.” Carmickle v. Comm’r, SSA, 533 F.3d 1155, 1164 (9th
Cir. 2008) (citation omitted). Where such an opinion is contradicted, the ALJ
may reject it for “specific and legitimate reasons that are supported by
substantial evidence in the record.” Id. (citation omitted). The weight accorded
to a physician’s opinion depends on whether it is consistent with the record
and accompanied by adequate explanation, the nature and extent of the
treatment relationship, and the doctor’s specialty, among other factors. See 20
C.F.R. § 416.927(c). The Court must consider the ALJ’s decision in the
context of “the entire record as a whole,” and if the “‘evidence is susceptible to
more than one rational interpretation,’ the ALJ’s decision should be upheld.”
Ryan v. Comm’r of Soc. Sec., 528 F.3d 1194, 1198 (9th Cir. 2008) (citations
omitted).
B.    Background
      Dr. H. Harlan Bleecker, a board-certified orthopedic surgeon, examined
Plaintiff on March 30, 2015. See AR 775-79. He noted that Plaintiff had
arthroscopic surgery on his left shoulder on April 1, 2014. See AR 775. Dr.
Bleecker’s findings were fairly normal, except that there was a positive drop
sign and positive giving-away sign and limited range of motion for the left
shoulder. See AR 777. He diagnosed Plaintiff with, as relevant here, left
shoulder rotator cuff syndrome with adhesive capsulitis. See AR 779. He
limited Plaintiff to, among other things, no overhead reaching with the left
arm, lifting 20 pounds occasionally and 10 pounds frequently, and occasional
kneeling, squatting, and climbing. See id.
      Dr. Warren Yu, a second board-certified orthopedic surgeon, examined
Plaintiff on April 25, 2015. See AR 789-93. Unlike Dr. Bleecker, Dr. Yu found
                                        3
that Plaintiff had full active range of motion of the left shoulder, despite
Plaintiff’s complaint of anterior shoulder pain with motion and anterior
tenderness. See AR 791. Dr. Yu also found no asymmetry, atrophy, or
instability in the shoulder, but noted impingement and signs of labral
pathology. See id. After reviewing Plaintiff’s medical records, Dr. Yu opined
that Plaintiff suffered from impingement syndrome with possible labral injury.
See AR 792. Dr. Yu stated that Plaintiff could lift and carry 50 pounds
occasionally and 25 pounds frequently; push and pull on a frequent basis with
his left arm; and had no postural restrictions. See AR 792-93.
      After reviewing Plaintiff’s medical records, including Dr. Bleecker’s and
Dr. Yu’s opinions, Dr. J. Mitchell, a state agency physician, made a physical
RFC assessment on December 22, 2015. See AR 112-14. Dr. Mitchell opined
that Plaintiff’s left shoulder impairments limited him to occasionally lifting 25
pounds, frequently lifting 20 pounds, and occasional reaching in front,
laterally, and overhead. See AR 112-13.
      The ALJ gave “little weight” to Dr. Bleecker’s opinion for two reasons.
First, the ALJ noted that Dr. Yu’s objective medical findings contradicted Dr.
Bleecker’s and were supported by the record, including an October 7, 2015
physical examination performed by Plaintiff’s treating orthopedist. See AR 29.
The ALJ also noted that Plaintiff had experienced improvement with his left
shoulder, as evidenced by the results of that same physical examination. See
id. The ALJ also gave “partial weight” to Dr. Mitchell’s assessment, because
the improvement in Plaintiff’s left shoulder allowed Plaintiff to perform
medium work. See AR 31.
C.    Analysis
      Plaintiff argues that the ALJ did not articulate specific and legitimate
reasons for rejecting Dr. Bleecker’s and Dr. Mitchell’s opinions. See JS at 6-11.
The Court disagrees.
                                         4
      As the ALJ reasoned, Dr. Yu’s opinion was more consistent with
Plaintiff’s overall medical record than Dr. Bleecker’s. See AR 28. Dr. Bleecker
opined that Plaintiff could do no overhead reaching with the left arm or lift
more than 20 pounds. Yet when examined by his treating orthopedist just
seven months later in October 2015, Plaintiff’s left shoulder presented a normal
appearance, only mild tenderness to touch, and a stable joint. See AR 855.
Moreover, Plaintiff could touch the top of his head, touch the small of his
back, and reach for the sky and the front. See id. Although Plaintiff
complained of “some pain” during these motions, he does not challenge the
ALJ’s finding that his subjective complaints of pain were not entirely credible.2
      In addition, diagnostic imaging in January 2014 showed a rotator cuff
tear and bicep tendinitis. See AR 540. Plaintiff underwent surgery in March
2014 to address these issues, and at an eight-week postoperative follow-up he
stated that his pain had significantly improved, as had his range of motion. See
AR 610. Subsequent imaging (x-rays and MRIs in 2014 and 2015) found only
mild to moderate degenerative changes, including “degenerative” labral
tearing, despite Plaintiff’s continued complaints of pain. See AR 700-07. These
imaging results were more consistent with Dr. Yu’s findings. See 20 C.F.R.
§ 416.927(c)(4) (“Generally, the more consistent a medical opinion is with the
record as a whole, the more weight we will give to that medical opinion.”).
      In sum, given his objective findings and greater consistency with
Plaintiff’s medical records, Dr. Yu’s opinion was substantial evidence to

      2
        As the ALJ noted, Plaintiff’s therapist asked him to build a fence for
her—a project that Plaintiff appears to have accepted but not completed
because he had yard work to do. See AR 831 (“We are going to have him build
fence for us.”), 832 (“Went to buy wood and materials today”), 836 (“Says
cannot do fence right now as he has to do yard again”). His therapist also
noted that he was afraid “to get real work because he will never get SSI if he
does.” AR 848.
                                        5
discount Dr. Bleecker’s contrary opinion. See Ford v. Saul, 950 F.3d 1141,
1155 (9th Cir. 2020) (“An ALJ needs less substantial evidence to reject an
examining physician’s opinion than to reject [a] treating physician’s
opinion.”).
      In addition, evidence that Plaintiff’s left shoulder had improved gave the
ALJ an additional reason to discount both Dr. Bleecker’s opinion as well as
Dr. Mitchell’s RFC assessment.3 Furthermore, Dr. Yu’s assessment—that
Plaintiff could frequently lift 25 pounds—was not substantially different from
Dr. Mitchell’s opinion that Plaintiff could occasionally lift 25 pounds and
frequently lift 20 pounds. See SSR 83-10, 1983 WL 31251, at *6 (“Being able
to do frequent lifting or carrying of objects weighing up to 25 pounds is often
more critical than being able to lift up to 50 pounds at a time.”).
      Finally, it is the ALJ’s province to synthesize the medical evidence. See
Morgan v. Comm’r of Soc. Sec. Admin., 169 F.3d 595, 603 (9th Cir. 1999)
(holding that ALJ was “responsible for resolving conflicts” and “internal
inconsistencies” within doctor’s reports). Where, as here, the evidence is
susceptible to more than one rational interpretation, the ALJ’s decision must
be upheld. See Burch v. Barnhart, 400 F.3d 676, 679 (9th Cir. 2005).
Therefore, remand is not warranted.
///
///
///



      3
        Plaintiff also references the opinion of Dr. Laila Hanna but does not
directly challenge the ALJ’s assignment of little weight to her opinions. See JS
at 9. Such a challenge in any event would fail. Dr. Hanna opined in December
2015 that, among other extreme limitations, Plaintiff was incapable of walking
more than one block without rest or severe pain. See AR 800. In September
2016, Plaintiff reported that he walked two miles every night. See AR 864.
                                          6
                                     IV.
                               CONCLUSION
      The decision of the Social Security Commissioner is affirmed and this
case is dismissed with prejudice.
      IT IS SO ORDERED.


Dated: March 24, 2020
                                           ______________________________
                                           DOUGLAS F. McCORMICK
                                           United States Magistrate Judge




                                      7
